DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the mapping module is configured to map a first plurality of data samples from the first baseband processor to the first DMA buffer corresponding to a first portion of a CPRI transport  block in the CPRI transport layer, and a second plurality data samples from the second baseband processor to the second DMA buffer corresponding to a second portion of the CPRI transport block in the CPRI transport layer” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A non-transitory computer readable memory encoded with instructions which, when executed by one or more processors, cause the one or more processors to implement a system for hosting a plurality of mobile network operators on a virtual wireless base station, the system comprising: a plurality of baseband processors, each of the plurality of baseband processors configured to communicate with a corresponding mobile network operator within the plurality of mobile network operators, a fronthaul network interface configured to be coupled to one or more remote units and to each of the plurality of baseband processors, the fronthaul interface having a CPRI (Common Public Radio Interface) transport layer, a first DMA buffer coupled to a first one of the first plurality of baseband processor and the CPRI transport layer, a second DMA buffer coupled to a second one of the plurality of baseband processor processors and the CPRI transport layer, and a mapping module coupled to a supervisor module, the first DMA buffer, the second DMA buffer, and the CPRI transport layer, wherein the mapping module is configured to map a first plurality of data samples from the first baseband processor to the first DMA buffer corresponding to a first portion of a CPRI transport  block in the CPRI transport layer, and a second plurality data samples from the second baseband processor to the second DMA buffer corresponding to a second portion of the CPRI transport     block in the CPRI transport layer, and wherein the supervisor module is coupled to the plurality of baseband processors and the fronthaul network interface.
2.	Regarding claim 9 – A method for hosting a plurality of mobile network operators on a virtual wireless base station, comprising: instantiating a plurality of baseband processors, configuring each of the plurality of baseband processors to communicate with a corresponding mobile network operator within the plurality of mobile network operators, instantiating a fronthaul network interface, the fronthaul interface having a CPRI transport layer, a first DMA buffer coupled to a first one of the of baseband processors and the CPRI transport layer, a second DMA buffer coupled to a second one of the plurality of baseband processor processors and the CPRI transport layer, and a mapping module coupled to a supervisor module, the first DMA buffer, the second DMA buffer, and the CPRI transport layer, coupling the fronthaul interface to one or more remote units, coupling the fronthaul interface to each of the plurality of baseband processors, instantiating the supervisor module, and coupling the supervisor module to the plurality of baseband processors and the fronthaul network interface, wherein coupling the fronthaul interface to each of the plurality of baseband processors               comprises: mapping a first plurality of data samples from the first baseband processor to the first DMA        buffer corresponding to a first portion of a CPRI transport block in the CPRI transport layer; and mapping a second plurality of data samples from the second baseband processor to the second   DMA buffer corresponding to a second portion of the CPRI transport block in the CPRI transport layer.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-3, 5-9, and 11-22 are allowable over the prior art of record.

Conclusion

Claims 1-3, 5-9, and 11-22 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shor et al. (US 2017/0294994 A1) discloses CPRI lane controller and method of operating thereof.
Hu et al. (US 2009/0181663 A1) discloses transmission of data bursts on a constant data rate channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
26 April 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465